                                                           Case 2:19-cv-00752-JAM-EFB Document 152 Filed 08/18/20 Page 1 of 1


                                                       1

                                                       2

                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8                                UNITED STATES DISTRICT COURT

                                                       9                               EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11    WILLIAM KUNTZ and                      )     Case No. 2:19-CV-00752-JAM-EFB
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                            MARY KUNTZ,                            )
                        222 RUSH LANDING ROAD




                                                      12                                           )     ORDER GRANTING PLAINTIFFS’ REQUEST
                          ATTORNEYS AT LAW




                                                                                                   )     FOR AN EXTENSION OF TIME TO FILE
                              (415) 898-1555
                              P O BOX 6169




                                                      13                 Plaintiffs,               )     DISPOSITIONAL DOCUMENTS PURSUANT
                                                                                                   )     TO LOCAL RULE 160
                                                      14    vs.                                    )     _______________________________________
                                                                                                   )
                                                      15    JOHN CRANE INC., et al.,               )
                                                                                                   )
                                                      16                 Defendants.               )
                                                                                                   )
                                                      17                                           )

                                                      18

                                                      19                Based on good cause shown, Plaintiff’s Request for an Extension of Time to File
                                                      20    Dispositional Documents Pursuant to Local Rule 160 is hereby GRANTED.
                                                      21                Parties’ new deadline to file dispositional documents is October 20, 2020.
                                                      22    IT IS SO ORDERED.
                                                      23

                                                      24

                                                      25
                                                            Dated: August 18, 2020                            /s/ John A. Mendez_______
                                                      26                                                      Honorable John A. Mendez
                                                      27

                                                      28
                                                                                                          1
                                                            [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST FOR AN EXTENSION OF TIME TO FILE
                                                            DISPOSITIONAL DOCUMENTS PURSUANT TO LOCAL RULE 160
